OFFICE OF THE ATTORNEY GENERAL OF        TEXAS
                          AUlTlN




Sfowrmblo0. E. 8lm@tor
oowty    Attoraoy
martla oouaty
Stanton, Ton8




              voforo   trtal it ir 600ia04 to romblm
        the owe. and try both detasdurta   tcqrther
        rhioh lr ooaourre4 ia by muare   ior ao?os4-
        ant  and a am oomplaintl~ laoutod lnol1141~
Eonanblo       0. Il. sloughto?;    h&e E


        both ~oioadazito,    rEargod with tha umo of-
        ?$ LB B~
               ~8
                ;Olharaod oa tho orlgl~l oom-
                Itlppanatlq kina the latoatloaet
        thi    WllO.    to uao on. or the orlglaal  nUbor
        so rppearlag oa hlo dookot, oaf tb mambo?
        &lroa to A*o oaoo, lnoludo thio oa tho sow OOP-
        plaint    tlloa to lno ludo laoh 4etoabaat and not
        lrrlgn a new nuabw aad a now oaw, or llro tha
        mttor wa6 onrlookod       aa4 aa latirol;I now oaoo
        WI oto&lookod and not dookatoe.        At w   rat0
        the    uoo we o~l1.d en4 triad,    Mood on tho OOP-
        piht     that in0hd0b      both e0r0dhd0   ln4 00
        error ma aLoovaro4         00. tho
                                     ame.
              vha laoo was trlod b*r0&0I jury end l
        vo&tllot o? lullty wao returned@ g a lnolaah
                                                 t da-
        iondant to r h io h
                          th edotoatlaato lx o o p toan4
                                                      Q
        gave notloo or appeal  to the oouat~ oolwt.
              “What  mambo? oboold tho juuont      and t&w-
        rorlpt oar&r rroa tJmJuotloo*o dookot?        The
        number origla8119   8oolgno4 to *A* oaoo es origi-
        nally tllod,   or should both number8 that we&o
        @torn to ldratiir   tho two ro9arato oa800 OII the
        dookot bo lnoludod la trJri4 tb       UIO ap to tho
        aouaty oourt rhoro it will bo glvoa 8 now num-
        kr,   dookotob oa tho oouat~ oourt a00k0t ana
        trio& 40 noto and doobtloor both dotoadaato
        trio& to thor lo in tho tuotioo’o       ooort? woul&
        th e justr00h wo   l logal & l& t to   oO?&a0t his
        dookot raaoo luoh ll&oautaaooo       to oornot aa
        error ati h&w th8 4ookot oonSora to tba naw
        oosplalatfiled to l110lu60 both 4oion4oatrt
               9. .: .*
           tlade? tha irots 80 rot ?o&th in your lotto&, tho
joint oosplalat    lxaoutod aad ?lloU &gainrt  both of tho do-
fo r & h a lo
            ts, a lo p a r a an6
                             to (Uotinot oamplalnt ?rc#a tho
two oomplalato ?llod qalaot      tho dofondants oeparatel9.
Such bolag tho ~ABO, tho now Cmm@alnt should bo lro~nod
8 a&v rllo amber, 8ab lhould bo bookotob a8 a now oom9lalat.
.   .




        Hohonblo 0. Lt.dlrryhtoti,         mgo       8


                  a 8r ~iip n) to l0rlgr r.rli0 aprb0& t0 thb m
        ooaplalat was aa ororol~t    00 the part 0s th0 suet100 0s
        tho Naoo, or s ma&o olrrloal    or&o?, and one wh lo hlan bo
        00rr0ot0d   rith0ut   0~      inJ8r~    to   tb          ria;ht0   0s   th0    aah
        ants.
                    Too a&o thoroioro          rorpaottully
                                                    8Qvloo4 that It
        ia the opinion or this Doputmat          the fuotioe
                                                          that 0s tb
        POOO,  ho   the right to oorroot hi. doakot, by ontarIng
        thorola tha tile numbor of tho joint oomplalat yalmt
        both of the dofoaUaat8, an8 thnt this IUW ?I10 numbor
        lhoul& bo oa&&lod oa tho judgment and tranoorlpt     on lp -
        ~1    to the oouutr oourt.

                    Twting      t&at this       bOti8r00t0rii~              di0p0000      0s
        you? laqulry,    w    rewln


                                                             You&r wry          truly
                                                     ATTORBBY9~                       OFTEXAS




        DBDrau